          Case 1:19-ml-00503-RBC Document 1 Filed 05/07/19 Page 1 of 7



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 IN RE APPLICATION OF USA PURSUANT       ML No. 19-ml-503
 TO 18 U.S.C. 3512 FOR 2703(d) ORDER FOR
 ONE DOMAIN SERVICED BY DOMAINS BY
 PROXY, LLC


Reference:     DOJ Ref. # CRM-182-67212; Subject Account: bewisetrader.com

                      APPLICATION OF THE UNITED STATES
                   FOR AN ORDER PURSUANT TO 18 U.S.C. § 2703(d)

       The United States of America, moving by and through its undersigned counsel,

respectfully submits this ex parte application for an Order, pursuant to 18 U.S.C. §§ 2703(d) and

3512(a), and the Agreement between the United States of America and the Republic of Poland

on the Application of the Treaty between the United States of America and the Republic of

Poland on Mutual Legal Assistance in Criminal Matters signed 10 July 1996, pursuant to Article

3(2) of the Agreement on Mutual Legal Assistance Between the United States of America and

the European Union signed at Washington 25 June 2003, Pol.-U.S., June 9, 2006, S. TREATY

DOC. NO. 109-13 (2006 (hereinafter, the “Agreement”), to execute a request from the Republic

of Poland (“Poland”). The proposed Order would require Domains By Proxy, LLC

(“PROVIDER”), an electronic communication service and/or remote computing service provider

located in Scottsdale, Arizona, to disclose certain records and other information pertaining to the

PROVIDER account associated with bewisetrader.com, as set forth in Part I of Attachment A to

the proposed Order, within ten days of receipt of the Order. The records and other information

to be disclosed are described in Part II of Attachment A to the proposed Order. In support of this
          Case 1:19-ml-00503-RBC Document 1 Filed 05/07/19 Page 2 of 7



application, the United States asserts:

                       LEGAL BACKGROUND AND JURISDICTION

     1.        PROVIDER is a provider of an electronic communication service, as defined in

18 U.S.C. § 2510(15), and/or a remote computing service, as defined in 18 U.S.C. § 2711(2).

Accordingly, the United States may use a court order issued under § 2703(d) to require

PROVIDER to disclose the items described in Part II of Attachment A. See 18 U.S.C.

§ 2703(c)(2) (Part II.A of Attachment A); 18 U.S.C. § 2703(c)(1) (Part II.B of Attachment A).

     2.        Pursuant to the applicable treaty, this Court has jurisdiction to issue the proposed

Order. See Agreement Annex art. 5(1) (authorizing courts to issue orders necessary to execute

the request). In addition, this Court has jurisdiction to issue the proposed Order because it is “a

court of competent jurisdiction,” as defined in 18 U.S.C. § 2711. 18 U.S.C. § 2703(d).

Specifically, the Court “is acting on a request for foreign assistance pursuant to [18 U.S.C.]

section 3512.” 18 U.S.C. § 2711(3)(A)(iii); see also 18 U.S.C. § 3512(a)(2)(B) (court may issue

“a warrant or order for contents of stored wire or electronic communications or for records

related thereto, as provided under section 2703”); 18 U.S.C. § 3512(c)(3) (“application for

execution of a request from a foreign authority under this section may be filed . . . in the District

of Columbia”).

     3.        Section 3512 provides:

               Upon application, duly authorized by an appropriate official of the
               Department of Justice, of an attorney for the Government, a Federal
               judge may issue such orders as may be necessary to execute a
               request from a foreign authority for assistance in the investigation
               or prosecution of criminal offenses, or in proceedings related to the
               prosecution of criminal offenses, including proceedings regarding
               forfeiture, sentencing, and restitution.

18 U.S.C. § 3512(a)(1). This application to execute Poland’s request has been duly authorized



                                                  2
           Case 1:19-ml-00503-RBC Document 1 Filed 05/07/19 Page 3 of 7



by an appropriate official of the Department of Justice, through the Criminal Division, Office of

International Affairs, 1 which has authorized execution of the request and has delegated the

undersigned to file this application. The undersigned has reviewed the request and has

confirmed that it was submitted by authorities in Poland in connection with a criminal

investigation and/or prosecution.

      4.        A court order under § 2703(d) “shall issue only if the governmental entity offers

specific and articulable facts showing that there are reasonable grounds to believe that . . . the

records or other information sought, are relevant and material to an ongoing criminal

investigation.” 18 U.S.C. § 2703(d). Accordingly, the next section of this application sets forth

specific and articulable facts showing that there are reasonable grounds to believe that the

records and other information described in Part II of Attachment A are relevant and material to

an ongoing criminal investigation.

                                        RELEVANT FACTS

      5.        Authorities in Poland are investigating unknown suspects for fraud offenses,

which occurred from 2014 through 2015, in violation of the criminal law of Poland, specifically,

Articles 286 and 294 of the Polish Penal Code. A copy of the applicable laws is appended to this

application. The United States, through the Office of International Affairs, received a request

from Poland to provide the requested records to assist in the criminal investigation and/or




1
  The Attorney General, through regulations and Department of Justice directives, has delegated to the
Office of International Affairs the authority to serve as the “Central Authority” under treaties and
executive agreements between the United States and other countries pertaining to mutual assistance in
criminal matters. See 28 C.F.R. §§ 0.64-1, 0.64-4, and Appendix to Subpart K, Directive Nos. 81B and
81C (2018).

                                                   3
              Case 1:19-ml-00503-RBC Document 1 Filed 05/07/19 Page 4 of 7



prosecution. Under the Agreement, the United States is obligated to render assistance in

response to the request.

         6.      According to authorities in Poland, they are investigating a fraudulent pyramid

scheme ran by BeWise Trader from 2014 to 2015. BeWise Trader claimed to offer “High Yield

Investment Programs” to their investors, who purchased individual investment packages valued

between USD 310 and USD 1,350. Investors who opened online accounts were able to monitor

their investments on BeWise Trader’s website, bewisetrader.com. By the end of 2015, BeWise

Trader’s website stopped functioning and investors were no longer able to withdraw their money.

         7.      Polish authorities consider BeWise Trader to be a Ponzi fraud scheme based on

the following information learned during the course of the investigation: (1) BeWise Trader

promised investment returns of up to twenty-five percent per month based on the number of

investments packages an investor purchased; (2) an investor’s individual returns were directly

impacted by the number of new recruits introduced to the program who purchased investment

packages because the investment packages generated BeWise Trader’s revenues; (3) BeWise

Trader was not registered as a financial services agency in Poland as required by law; and (4)

BeWise Trader represented itself as being a registered company in the United Kingdom, which is

false.

         8.      BeWise Trader paid a commission to investors for each person they recruited,

which was derived from the newly recruited investors’ purchase of the investment packages.

Victim 1 and Victim 2 reported to Polish authorities recruiting additional investors and receiving

commissions. Victim 1 received a commission of USD 250 for recruiting two people who

purchased investment packages worth USD 6,550 and USD 7,850. Victim 2 received an

unspecified commission for recruiting two investors who purchased investment packages worth



                                                  4
           Case 1:19-ml-00503-RBC Document 1 Filed 05/07/19 Page 5 of 7



USD 13,000 and USD 7,850.

     9.        Through their online accounts on bewisetrader.com, investors were able to log in

to view and manage their investment accounts, including tracking the progress of their

investments, purchasing new investment packages, and withdrawing earnings after a period of

time. According to witness testimony, some investors were initially able to successfully transfer

portions of their earnings from their online investment accounts to their personal bank accounts.

However, beginning in the fall of 2015, witnesses reported difficulty making withdrawals, and

the website stopped functioning by the end of 2015, at which point investors were unable to

withdraw the remaining earnings from their accounts.

    10.        Victim 1 reported that once the website ceased functioning in 2015, he was unable

to recover the total PLN 54,055 (USD 14,266) of investments plus accumulated earnings that

remained in his account. Victim 2 reported that she successfully withdrew PLN 20,000 (USD

5,278) of her earnings early on during her participation in the investment program, however,

when the website shut down she was unable to recover the remaining PLN 180,000 (USD

47,520) from her account. According to Polish investigators, several dozen victims were

similarly unable to recover account balances from BeWise Trader, averaging between PLN 3,000

and 4,000 (USD 792 and 1,056), resulting in a total loss of PLN 234,055 (USD 61,788) in

damages.

    11.        In order to further the investigation, and to help identify suspects associated with

BeWise Trader, authorities in Poland seek subscriber information relating to the website

bewisetrader.com, which is serviced by PROVIDER.

                                   REQUEST FOR ORDER

    12.        The facts set forth above show that there are reasonable grounds to believe that



                                                 5
          Case 1:19-ml-00503-RBC Document 1 Filed 05/07/19 Page 6 of 7



the records and other information described in Part II of Attachment A are relevant and material

to an ongoing criminal investigation. Specifically, these items will help authorities in Poland

identify and locate the individual(s) who are responsible for the criminal activity under

investigation, and to determine the nature and scope of that criminal activity. Accordingly, the

United States requests that PROVIDER be directed to produce all items described in Part II of

Attachment A to the proposed Order within ten days of receipt of the Order.

                                                     Respectfully submitted,

                                                     VAUGHN A. ARY
                                                     DIRECTOR
                                                     OFFICE OF INTERNATIONAL AFFAIRS
                                                     OK Bar Number 12199

                                                 By: ____________________________
                                                     Tracy M. Johnson
                                                     Trial Attorney
                                                     WI Bar Number 1023069
                                                     Office of International Affairs
                                                     Criminal Division, Department of Justice
                                                     1301 New York Avenue, N.W., Suite 800
                                                     Washington, D.C. 20530
                                                     (202) 616-1487 telephone
                                                     (202) 514-0080 facsimile
                                                     Tracy.Johnson2@usdoj.gov




                                                 6
         Case 1:19-ml-00503-RBC Document 1 Filed 05/07/19 Page 7 of 7



                        Relevant Provisions of the Polish Penal Code

Article 286

   1. Any person who, in order to gain financial benefit, commits fraud causing another person
      to disadvantageously administer his/her property or third party property, by misleading
      such person, or taking advantage of his/her mistake, or inability to properly understand
      the action undertaken, will be liable to imprisonment of 6 months to 8 years.

Article 294

   1. Any person who commits the crime referred to in article 278 paragraphs 1 or 2, article
      284 paragraphs 1 or 2, article 285 paragraph 1, article 286 paragraph 1, article 287
      paragraph 1, article 288 paragraph 1 or 3, or in article 291 paragraph 1 against property of
      significant value will be liable to imprisonment of 1 year to 10 years.
